Name: 2007/96/EC: Council Decision of 12 February 2007 appointing a Spanish member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-01-08; 2007-02-14

 14.2.2007 EN Official Journal of the European Union L 42/23 COUNCIL DECISION of 12 February 2007 appointing a Spanish member of the Committee of the Regions (2007/96/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Spanish Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat as a member of the Committee of the Regions has become vacant following the end of the mandate of Mr Pasqual MARAGALL i MIRA, HAS DECIDED AS FOLLOWS: Article 1 Mr JosÃ © MONTILLA AGUILERA, Presidente de la Generalitat de CataluÃ ±a, is hereby appointed a member of the Committee of the Regions in place of Mr Pasqual MARAGALL i MIRA for the remainder of his term of office, which runs until 25 January 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 12 February 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 56, 25.2.2006, p. 75.